                                                                  USl)C~r,Y:
UNITED STATES DISTRICT COURT                                     'DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ~9NICALbY FILED:,
--------------------------------- X                               DOC#:-       -,                        ·J




FLATIRON HEALTH, INC.,                                            DATE FILED: 12-lrth9               ,
                                                                                             '
                              Plaintiff,

               V.                                         Case No. 1: 19-cv-08999-VM-DCF

KENNETH CARSON, M.D.,

                              Defendant.
--------------------------------- X


           STIPULATION AND [PROPOSEDj'ORDER GOVERNING
    THE PRODUCTION AND EXCHANGE OF CONFIDENTIAL INFORMATION

       WHEREAS, Plaintiff Flatiron Health, Inc. ("Flatiron") and Defendant Kenneth Carson,

M.D. ("Dr. Carson") (collectively, the "Parties," and each individually a "Party") request that

this Court issue a protective order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure

to protect the confidentiality of nonpublic and competitively sensitive information that they or

subpoenaed third parties may need to disclose in connection with discovery in the above-

captioned action (the "Action"), including, but not limited to, alleged trade secrets and similar

proprietary information; personnel information; business strategies and product development

plans; detailed financial data related to product revenue, pricing and cost; and customer product

development strategies;

       WHEREAS, the Parties, through counsel, agree to the following terms; and

       WHEREAS, this Court finds good cause exists for issuance-of an appropriately tailored

confidentiality order governing the pretrial phase of this Action,

       IT IS HEREBY ORDERED that any person subject to this Order (the "Stipulated

Protective Order"), including, without limitation, the Parties, their representatives, agents,
experts and consultants, all third parties providing discovery in this Action, and all othe.r

interested persons with actual or constructive notice of this Stipulated Protective Order, will

adhere to the following terms, upon pain of contempt:

I.     INFORMATION SUBJECT TO THIS STIPULATED PROTECTIVE ORDER

        1.     Each Party may designate as confidential for protection under this Stipulated

Protective Order, in whole or in part, any document, information or material that constitutes or

includes, in whole or in part, confidential or proprietary information or trade secrets of the

producing Party or a third party to whom the producing Party reasonably believes it owes an

obligation of confidentiality with respect to such document, information or material ("Protected

Material").

        2.     In determining the scope of the information which a Party may designate as its

Protected Material, each Party acknowledges the importance of client access to information

necessary to client decision-making in the prosecution or defense of this Action, and therefore

agrees that designations of information as Protected Material and responses to requests to permit

disclosure of Protected Material shall be made in good faith and not (a) to impose burden or

delay on an opposing Party or (b) for tactical or other advantage in this Action.

        3.      With respect to documents, information or material designated with any

confidentiality designation ("Designated Material") under this Stipulated Protective Order,

subject to the provisions herein and unless otherwise stated, this Stipulated Protective Order

governs, without limitation: (a) all documents, electronically stored information, and things,

 regardless of the medium or manner in which it is generated, stored, or maintained, as defined by

the Federal Rules of Civil Procedure and the Local Civil Rules of the United States District

 Courts for the Southern and Eastern Districts ofNew York; (b) answers to interrogatories and

 responses to requests for admission; (c) deposition testimony, transcripts and exhibits;

                                                   2
(d) affidavits; and (e) stipulations. All copies, reproductions, extracts, digests and complete or

partial summaries (other than in general terms) prepared from any Designated Material shall also

be considered Designated Material and treated as such under this Stipulated Protective Order.

       4.      "Confidential Information" shall mean Protected Material that the producing

Party, or any Party to this Action and any third party producing information or material

voluntarily or pursuant to a subpoena or a court order, believes is not publicly known, and which

the producing Party would not normally reveal to third parties or, if disclosed, would require

such third parties to maintain in confidence, and that has been so designated by the producing

Party. "Confidential Information" shall not include: (a) any information which at the time of

disclosure to a receiving Party is in the public domain; (b) any information which after disclosure

to a receiving Party becomes part of the public domain as a result of publication not involving a

violation of this Stipulated Protective Order; (c) information that the receiving Party can show

was lawfully in the receiving Party's possession prior to being designated as Protected Material

in this Action and that the receiving Party is not otherwise obligated to treat as confidential;

(d) information that the receiving Party can show was obtained (without any benefit or use of

Protected Material) from a third party having the right to disclose such information to the

receiving Party without restriction or obligation of confidentiality; (e) information that the

receiving Party can show by written record was independently developed by it after the time of

disclosure by personnel who did not have access to the producing Party's Protected Material; or

(f) information that was submitted to a governmental entity without a request for confidential

treatment.

        5.      "Highly Confidential" is defined as Protected Material that constitutes proprietary

financial or technical or commercially sensitive competitive information that could cause



                                                  3
significant competitive harm if disclosed to an unauthorized person, including, but not limited to:

trade secrets or other confidential research, development, technical, financial, or commercial

information; pending but unpublished patent applications; information concerning research,

development and other activities related to unreleased products; license agreements and other

highly confidential technical, research and development and financial information; information

obtained from a third party pursuant to a current Nondisclosure Agreement ("NDA");

information relating to current and future products not yet commercially released; strategic plans;

technical documents that refer or relate to trade secrets; settlement agreements or settlement

communications; sales data; customer lists; pricing or cost information; market research;

proposed strategic transactions or business combinations; confidential regulatory materials.

Protected Material shall constitute "Highly Confidential Information" only if it has been so

designated by the producing Party after a good-faith determination that disclosure of the

Protected Material is likely to cause harm to the competitive position of the producing Party.

II.    DESIGNATION OF PROTECTED MATERIAL

       6.      Any Protected Material meeting the criteria in Paragraph 4 for Confidential

Information may be designated as such by the producing Party by marking it

"CONFIDENTIAL" prior to or at the time copies are furnished to the receiving Party.

Information meeting the criteria in Paragraph 5 for Highly Confidential Information may be

designated as such by the producing Party by marking it "HIGHLY CONFIDENTIAL" prior to

or at the time copies are furnished to the receiving Party.

       7.      In the event that a Party desires to designate specific answers or responses to

interrogatories or requests for admission as Confidential Information or Highly Confidential

Information, the Party shall insert the word "CONFIDENTIAL" or "HIGHLY



                                                  4
CONFIDENTIAL," as applicable, in brackets at the beginning of the specific answer or

response.

       8.      In the event a Party produces two or more identical copies of Protected Material

and any copy is designated "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL" while the

other copies are not so designated, all such identical Protected Material shall be treated as

designated whichever of the conflicting designations affords the greatest protection. Any Party

identifying such inconsistent designations shall notify all other Parties of the existence and

production numbers or other identifying information of the improperly designated copies. The

producing Party shall then promptly inform the Parties as to whether the documents are to be

treated as containing Confidential Information or Highly Confidential Information and shall

undertake to reproduce the document(s) at issue with the appropriate designation.

        9.     At the request of any Party, the original and all copies of any deposition transcript

(as well as any corresponding video recording) may be designated, in whole or in part, as

Confidential Information or Highly Confidential Information, in the following manner:

               (a)     At any time during the deposition and at the request of any Party, the

        deposition transcript or a portion thereof shall be marked by the reporter with

        CONFIDENTIAL or HIGHLY CONFIDENTIAL. Any portions so designated shall

        thereafter be separated and treated in accordance with the terms of this Stipulated

        Protective Order.

                (b)    Any Party may designate a deposition transcript or a portion thereof (as

        well as any corresponding video recording) as containing Confidential Information or

        Highly Confidential Information, as appropriate, within 14 days after first receiving a




                                                  5
""-·




              final copy of the same transcript from the deposition service by informing all other

              Parties in writing.

                      (c)     All Parties shall treat an entire deposition transcript as containing

              Confidential Information until 14 days after first receiving a final copy of the same

              transcript from the deposition service.

              10.     All Designated Material not reduced to documentary, tangible, or physical form

       or that cannot be conveniently designated as set forth in Paragraphs 6, 7 and 9 shall be

       designated by the producing Party by informing the receiving Party of the designation in writing.

       III.   LIMITATIONS ON THE USE OF DESIGNATED MATERIAL

              11.     Receiving Parties of Confidential Information or Highly Confidential Information

       under this Stipulated Protective Order may use such material solely for the prosecution and

       defense of this Action and any appeals thereto, and not for any business, commercial, or

       competitive purpose or in any other litigation proceeding, absent consent from the producing

       Party. Nothing contained in this Stipulated Protective Order, however, will affect or restrict the

       rights of any Party with respect to its own documents or information produced in this Action.

              12.     Except as may be otherwise ordered by the Court, any person may be examined as

       a witness at depositions and may testify concerning all Designated Material of which such person

       has prior knowledge.

               13.    Confidential Information may be disclosed only to the following persons:

                      (a)     the Parties, including any officers, directors, employees or representatives

              of the Parties necessary to assist the Parties' respective outside counsel in the preparation

              and trial of this Action;

                      (b)     in-house counsel for Tempus, Inc., provided that such persons first sign a

               copy of the Confidentiality Agreement, appended hereto as Exhibit A;

                                                         6
        (c)     outside counsel in this action (provided that any outside counsel who has

not appeared in this case first sign a copy of the Confidentiality Agreement, appended

hereto as Exhibit A) for the Parties and employees of such counsel assigned to and

necessary to assist such counsel in the preparation and trial of this action, including, but

not limited to, attorneys, paralegals, law clerks, and stenographic and clerical employees,

and excluding consultants, experts and investigators;

       (d)     outside persons (who are not employees of a Party) such as a proposed

expert witness, outside consultant, or investigator, with whom counsel may deem it

necessary to consult concerning technical, financial, or other aspects of this Action for

the preparation of trial thereof, provided that such persons first sign a copy of the

Confidentiality Agreement, appended hereto as Exhibit A;

       (e)     graphics, translation, design, jury and/or trial consulting services retained

by a Party or counsel, provided, however, that if such persons are not employees of

counsel, they must first sign a copy of the Confidentiality Agreement, appended hereto as

Exhibit A;

       (f)     data processing vendors, photocopy, document imaging and database

services, and consultants retained by outside counsel of record or a Party to set up,

maintain, and/or operate computer systems, litigation databases or to convert data for

inclusions in such databases, provided that such persons first sign a copy of the

Confidentiality Agreement, appended hereto as Exhibit A; and

       (g)     the Court, persons employed by the Court, mediators, and court reporters

or videographers in this Action or any appeal therefrom;



                                          7
               (h)       at a deposition, (i) any person who authored or previously received the

       Designated Material; (ii) subject to timely objection, including objection that such person

        is not internally authorized to receive such information, any person currently employed

        by the designating Party; and (iii) witnesses and attorneys for witnesses to whom

       disclosure is reasonably necessary, provided that such witnesses and attorneys first sign a

       copy of the Confidentiality Agreement, appended hereto as Exhibit A.

        14.    Highly Confidential Information may be disclosed only to the persons designated

in Paragraph 13(c)-(h).

        15.    Whenever a Party seeks to file with the Court any Designated Material or any

papers containing or revealing such information (including, but not limited to, any pleading,

motion, brief, letter, affidavit or stipulation), the proposed filing shall be preceded by an

application to the Court to file the papers or the portion thereof containing the designated

information or documents (if such portion is severable) under seal. To the extent it does not

conflict with the Court's order in response to an application to file Designated Materials under

seal, the filing Party shall contemporaneously (i) file redacted copies of all papers, (ii) submit

unredacted copies of such papers to the Court, and (iii) serve upon the other Parties unredacted

copies of such papers.

        16.    Nothing herein shall impose any restrictions on the use or disclosure by a Party or

witness of documents, material or information obtained by such Party or witness independently

of the discovery proceedings in this Action, whether or not such documents, material or

information are also obtained through discovery proceedings in this Action.

IV.    INADVERTENT DISCLOSURE

        17.    Inadvertent or unintentional production of documents or information containing

Designated Material that are not designated as such shall not be deemed a waiver, in whole or in

                                                  8
part, of a claim for confidential treatment. If a producing Party inadvertently discloses or

produces any information that it deems to be Designated Material without so designating the

information, the producing Party shall promptly, upon discovery of such inadvertent disclosure,

inform the receiving Party in writing. The receiving Party shall thereafter treat the Designated

material as if it has always been so designated under this Stipulated Protective Order. To the

extent that such information may already have been disclosed to persons not authorized to see

the Designated Material, the receiving Party shall make every reasonable effort to retrieve the

information promptly from such persons and to limit any further disclosure to unauthorized

persons, and obtain a signed copy of the Confidentiality Agreement, appended hereto as Exhibit

A, from those persons.

        18.    In the event of any disclosure of any Designated Material to a person or persons

not authorized to receive such information under this Stipulated Protective Order, the Party

responsible for having made such disclosure, and each Party with knowledge thereof, shall

immediately notify the producing Party and provide all known relevant information concerning

the nature and circumstances of the disclosure. The Party responsible for having made such

disclosure shall also promptly take all reasonable measures to retrieve the improperly disclosed

information and to ensure that no further or greater unauthorized disclosure and/or use thereof is

made.

        19.    The inadvertent production in discovery of any attorney•client privileged or

otherwise protected or exempted information, including materials subject to protection under the

work product doctrine, the common interest doctrine or agreements, or other applicable

immunities, shall not be deemed a waiver or impairment of any claim of privilege or protection

or the subject matter thereof, provided that the producing Party shall immediately notify the



                                                 9
receiving Party in writing when inadvertent production is discovered. Within 10 business days

of receiving written notice from the producing Party that privileged or protected information has

been inadvertently produced, all such information, and all copies thereof, shall be returned to the

producing Party by the receiving Party. The receiving Party may only challenge the designation

of the inadvertently produced information by moving for a Court order compelling production of

that material. In making such a motion, the receiving Party may not cite or otherwise rely on the

content of the inadvertently produced information. Any motion brought pursuant to this

Paragraph will be made in strict compliance with Local Rule 37.2 and Section I(C) of the

Individual Practices of Magistrate Judge Debra Freeman.

V.     CHALLENGES TO CONFIDENTIALITY DESIGNATIONS

       20.     The Parties will use reasonable care when designating Protected Material as

Designated Material. Nothing in this Stipulated Protective Order shall prevent a receiving Party

from contending that any or all documents or information designated as Designated Material

have been improperly designated. A receiving party may at any time request that the producing

Party cancel or modify the Designated Material designation with respect to any document or

information contained therein.

        21.    Any Party shall not be obligated to challenge the propriety of a Designated

Material designation at the time made, and a failure to do so shall not preclude a subsequent

challenge thereto. Such a challenge shall be written, shall be served on counsel for the producing

Party, must recite that the challenge to a Designated Material designation is being made in

accordance with this specific Paragraph, shall identify with particularity the documents or

information that the receiving Party contends should be differently designated, and shall describe

with particularity the basis for the challenge. The Parties shall use their best efforts to resolve

any disputes promptly and informally, and must begin the meet-and-confer process within 7 days

                                                  10
of the date of service of notice. In conferring, the challenging Party must explain the basis for its

belief that the confidentiality designation was not proper and must give the designating Party an

opportunity to review the Designated Material, to reconsider the circumstances, and, if no change

in designation is offered, to explain the basis for the chosen designation. If agreement cannot be

reached, the challenging Party may request that the Court cancel or modify a Designated

Material designation. Any motion brought by a challenging Party pursuant to this Paragraph will

be made in strict compliance with Local Rule 37.2 and Section I(C) of the Individual Practices of

Magistrate Judge Debra Freeman, and may be brought only if the challenging Party has engaged

in the meet and confer process first or establishes that the designating Party is unwilling to

participate in the meet and confer process in a timely manner.

VI.    MISCELLANEOUS PROVISIONS

       22.     Within 60 days after the entry of a final, non-appealable judgment or order

resolving claims against any Party (a "Terminated Party"), or the complete settlement of all

claims asserted against any Terminated Party, each receiving Party must return all Designated

Material to the producing Party or destroy such material. As used in this Paragraph, "all

Designated Material" includes all copies, abstracts, compilations, summaries, and any other

format reproducing or capturing any of the Designated Material. Whether the Designated

Material is returned or destroyed, the receiving Party must submit a written certification to the

producing Party (and, if not the same person or entity, to the designating Party) by the 60-day

deadline that (1) identifies (by category, where appropriate) all the Designated Material that was

returned or destroyed and (2) affirms that the receiving Party has not retained any copies,

abstracts, compilations, summaries or any other format reproducing or capturing any of the

Designated Material. Notwithstanding this provision, outside counsel of record are entitled to

retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

                                                 11
legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work

product, and consultant and expert work product, even if such materials contain Designated

Material. Any such archival copies that contain or constitute Designated Material remain subject

to this Stipulated Protective Order.

       23.     After termination of this Action, the provisions of this Stipulated Protective Order

shall continue to be binding, except with respect to those documents and information that

become a matter of public record. This Court retains and shall have continuing jurisdiction over

the Parties and recipients of Designated Material for enforcement of the provisions of this

Stipulated Protective Order following termination of this litigation.

       24.     This Stipulated Protective Order shall be binding upon the Parties and their

attorneys, successors, legal representatives, assigns, subsidiaries, divisions, employees, agents,

independent contractors, or other persons or organizations over which they have control.

        25.    This Stipulated Protective Order is entered without prejudice to the right of any

Party to apply to the Court at any time for additional protection, or to relax or rescind the

restrictions of this Order, when convenience or necessity requires.

        26.    Until such time as this Stipulated Protective Order has been entered by the Court,

the Parties agree that upon execution by the Parties, the Stipulated Protective Order will be

treated as though it has been "So Ordered."

        27.     All disputes concerning Designated Material produced under the protection of this

Stipulated Protective Order shall be resolved by the United States District Court for the Southern

District of New York.

        28.     Nothing in this Stipulated Protective Order is intended to or should be construed

as authorizing a Party to disobey a lawful subpoena issued in another action. In the event any



                                                  12
receiving Party in this Action having possession, custody, or control of any Designated Material

receives a subpoena, request for production of documents, or other process or demand to produce

such material in another legal proceeding from a non-party to this Action, such receiving Party

shall: (i) give notice of the subpoena, request for production of documents, or other process or

order to counsel for the producing Party (or the designating Party if a different person or entity)

that designated the Protected Material as Confidential Information or Highly Confidential

Information, and (ii) furnish that counsel with a copy of said subpoena, request for production of

documents, or other process or order. The Party receiving the subpoena, request for production

of documents, or other process or demand shall notify in writing the person or entity who served

the subpoena, request for production of documents, or other process or demand that some or all

of the material covered by the request is subject to this Stipulated Protective Order, and provide a

copy of the Stipulated Protective Order to the issuing entity or individual. The producing Party

shall bear the burden and expense of seeking protection of the Designated Material. If the

producing Party whose Designated Material might be affected timely seeks a protective order to

prevent production of the Designated Material, the Party served with the subpoena or court order

shall not oppose the entry of such protective order (without prejudice to a Party's rights under the

instant Stipulated Protective Order to challenge the propriety of the confidentiality designations

of the requested information) and shall not produce any Designated Material before a

determination by the court from which the subpoena or order issued, unless the Party has

obtained the producing Party's written consent.

       29.     By stipulating to entry of this Stipulated Protective Order, no Party waives any

right it otherwise would have had to object to disclosing or producing any information or item on

any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives any



                                                  13
right to object on any ground to use in evidence of any of the material covered by this Stipulated

Protective Order.

         30.    This Stipulated Protective Order is intended to regulate the disclosure and

handling of all Protected Material during the pend ency of this Action. This Stipulated Protective

Order does not govern the use of Protected Material at trial. Rather, the use of Protected

Material at trial shall be governed by the orders of the trial judge. If a Party intends to introduce

at trial exhibits containing Prote~ted Material, the Parties will meet and confer to determine                   .1..
         .I){~ aru-~.t'l/uh,f, .riv.def&,~/,~ 1)..a.Lt l'N1/{(_                 tt.A   ~f)fu:Ji..fv.-·   /r--~7].r
whether the exhibits should be sealed.,A If the Parties cannot reach agreement that a particular          ~~
exhibit does not need to be sealed, the exhibit will be presumptively available to all members of

the public, including the press, unless the designating Party files a motion to seal and obtains an

order sealing the exhibit. The motion shall be made in advance of trial and set forth compelling

reason supported by specific facts. If a Party files a motion to seal, the Parties will not make the

exhibit available to the public unless and until the Court denies the motion. This Stipulated

Protective Order shall otherwise remain in full force and effect and survive the termination of

this Action, unless or until it is modified, superseded or terminated on the record by agreement of

the Parties or by order of this Court.


Dated:    New York, New York
          December/), 2019


                                               Honorable Debra Freeman
                                               United States Magistrate Judge




                                                 14
Dated: New York, New York
       December 10, 2019

Respectfully submitted:

SKADDEN, ARPS, SLATE,         COVINGTON & BURLING LLP
  MEAGHER & FLOM LLP

  Isl Scott D. Muso(f           Isl Robert P. Haney, Jr.
Scott D. Musoff               Robert P. Haney, Jr.
Julie E. Cohen                Teresa T. Lewi
Four Times Square             Jordan S. Joachim
New York, New York 10036      620 Eighth A venue
Tel.: (212) 735-3000          New York, New York 10018
Fax: (212) 735-2000           Tel.: (212)-841-1000
scott.muso ff@skadden.co m    Fax: (212) 841-1010
julie.cohen@skadden.com       jjoachim@co v. com
                              rhaney@cov.com
Attorneys for Defendant       tlewi@cov.com
  Kenneth Carson, MD.
                              Attorneys for Plaintiff
                                 Flatiron Health, Inc.




                             15
                                             EXHIBIT A

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------- X
FLATIRON HEALTH, INC.,

                                Plaintiff,

                v.                                        Case No. I :19-cv-08999-VM-DCF

KENNETH CARSON, M.D.,

                                Defendant.
--------------------------------- X


                               CONFIDENTIALITY AGREEMENT

       I hereby affirm that:

       "Designated Material," as defined in the Stipulated Protective Order entered in the above-

captioned action (the "Protective Order"), is being provided to me pursuant to the terms and

restrictions of the Protective Order.

       I have been given a copy of and have read the Protective Order, and I agree to comply

with and to be bound by its terms.

       I submit to the jurisdiction of this Court for enforcement of the Protective Order.

       I agree not to use any Designated Material disclosed to me pursuant to the Protective

Order except for purposes of the above-captioned litigation and not to disclose any of this

information to persons other than those specifically authorized by the Protective Order without

the express written consent of the party who designated the information as confidential or by

order of the presiding judge. I also agree to notify any stenographic, clerical or technical

personnel who are required to assist me of the terms of this Protective Order and of its binding

effect on them and me.
       I understand that I am to retain all Designated Material in a secure manner, and that all

such documents and materials are to remain in my personal custody until the completion of my

assigned duties in this matter, whereupon all such documents and materials, including all copies

thereof, and any writings prepared by me containing any Designated Material, are to be returned

to counsel who provided me with such documents and materials.


       Executed on _ _ _ _ _ _ _ _ _ _ _ _ _ __



       [printed name]



       [signature]




                                                 2
